9. Human rights in the world 2006 and the EU's policy on the matter (vote)
- Coveney report
- Before the vote on Amendment 19:
Mr President, I wish to move an oral amendment to Amendment 19 so that the second half of the paragraph includes the words 'urges expansion of the temporary international mechanism and', with it then continuing 'urges the Council and the Commission to monitor changing circumstances closely', etc. This oral amendment would therefore simply add some words from the original paragraph 28 to the text of Amendment 19.
rapporteur. - Mr President, as rapporteur, I have no problem with that addition of wording.
(The oral amendment was accepted)
- Before the vote on paragraph 94:
rapporteur. - Mr President, for the purposes of accuracy and updating the facts, as regards paragraph 94, I propose through our oral amendment the addition of the words 'welcomes, however, the resumption of this aid from February 2007'.
(The oral amendment was accepted)
- Before the vote on Amendment 13:
Mr President, I promise that this is the last time. I would like to propose a small and efficient amendment to Amendment 13, so that it reads: 'calls on its committees to make every reasonable effort to respect gender balance'.
This would allow the ALDE Group to vote for this amendment. Otherwise, we will have to abstain, because the original text is too prescriptive. I hope that this oral amendment can be accepted and that it will maybe even allow the rapporteur to accept the amendment.
rapporteur. - Mr President, as PPE-DE Group members will know, I recommended that we reject this amendment because I felt it was too prescriptive. However, on the basis of the oral amendment, as rapporteur I can accept the overall amendment.
(The oral amendment was accepted)
- Before the vote on paragraph 150:
Mr President, I wish to propose that the word 'welcomes' be replaced with the word 'notes' in Paragraph 150. The rest of the sentence would remain the same.
(The oral amendment was not accepted)